                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

BRIAN W.,1                                      6:19-cv-00584-BR

             Plaintiff,                         OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

             Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
MICHAEL S. HOWARD
Social Security Administration
Office of the General Counsel
701 Fifth Avenue
Suite 2900 M/S221A
Seattle, WA 98104-7075
(206) 615-2539

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Brian W. seeks judicial review of a final decision

of the Commissioner of the Social Security Administration (SSA)

in which he denied Plaintiff's applications for Supplemental

Security Income (SSI) and Disability Insurance Benefits (DIB)

under Titles XVI and II of the Social Security Act.

     For the reasons that follow, the Court REVERSES the

Commissioner's decision and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings.



                        ADMINISTRATIVE HISTORY

     Plaintiff filed his applications for SSI and DIB on

July 28, 2015.   Tr. 203, 208.2   Plaintiff alleged a disability

onset date of January 1, 2010.    His applications were denied

initially and on reconsideration.    An Administrative Law Judge



     2
       Citations to the official transcript of record filed by
the Commissioner on October 2, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
(ALJ) held a hearing on November 7, 2017.    Tr. 35-65.    Plaintiff

and a vocational expert (VE) testified at the hearing, and

Plaintiff was represented by an attorney.

     On March 27, 2018, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 10-34.   On February 22, 2019, that decision

became the final decision of the Commissioner when the Appeals

Council denied Plaintiff's request for review.    Tr. 1-6.     See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                             BACKGROUND

     Plaintiff was born on July 22, 1982.     Tr. 203.    Plaintiff

was 35 years old at the time of the hearing.    Plaintiff has a

high-school education.   Tr. 39.   Plaintiff has past relevant work

experience as a produce clerk.     Tr. 27.

     Plaintiff alleges disability due to ulcerative colitis,

sleep apnea, depression, asthma, and pancreatitis.       Tr. 242.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.     After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 20-24.



                              STANDARDS

     The initial burden of proof rests on the claimant to


3 - OPINION AND ORDER
establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden, a claimant must demonstrate his

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”     42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.     McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving


4 - OPINION AND ORDER
ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.       Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. §§ 404.1520(a)(4)(I), 416.920(a)(4)(I).     See

also Keyser v. Comm’r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairments or combination of impairments.       20 C.F.R.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).       See also Keyser, 648

F.3d at 724.


5 - OPINION AND ORDER
     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser, 648

F.3d at 724.   The criteria for the listed impairments, known as

Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s residual functional capacity (RFC).    The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.    20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   “A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.     Taylor v. Comm’r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.    20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).   See also Keyser, 648 F.3d at 724.


6 - OPINION AND ORDER
     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.    Here the

burden shifts to the Commissioner to show a significant number of

jobs exist in the national economy that the claimant can perform.

Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th

Cir. 2010).    The Commissioner may satisfy this burden through the

testimony of a VE or by reference to the Medical-Vocational

Guidelines set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.   20 C.F.R. §§ 404.1520(g)(1),

416.920(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff engaged in work after

his January 1, 2010, onset date, but “this work activity did not

rise to the level of substantial gainful activity.”   Tr. 16.

     At Step Two the ALJ found Plaintiff has the severe

impairments of ulcerative pancolitis, morbid obesity, obstructive

sleep apnea, asthma, depression, and anxiety.   Tr. 16.     The ALJ

found Plaintiff’s hiatal hernia and hyperlipidemia are not severe

impairments.   Tr. 16.

     At Step Three the ALJ concluded Plaintiff's medically


7 - OPINION AND ORDER
determinable impairments or combination of impairments do not

meet or medically equal one of the listed impairments in 20

C.F.R. part 404, subpart P, appendix 1.    Tr. 18.   The ALJ found

Plaintiff has the RFC to perform light work with the following

limitations:   frequent kneeling, crouching, crawling, and

climbing ramps and stairs; occasional stooping and contact with

the general public; never climbing ladders, ropes, or scaffolds;

avoiding concentrated exposure to extreme cold and pulmonary

irritants; avoiding all exposure to workplace hazards such as

heights and heavy machinery; and understanding, remembering, and

carrying out simple, routine, repetitive tasks.      Tr. 18.

     At Step Four the ALJ found Plaintiff is unable to perform

his past work.   Tr. 27.

     At Step Five the ALJ found Plaintiff can perform other work

that exists in the national economy.     Accordingly, the ALJ

concluded Plaintiff is not disabled.     Tr. 28.



                            DISCUSSION

     Plaintiff contends the ALJ erred when she (1) partially

rejected Plaintiff’s testimony; (2) partially rejected the

opinions of Lloyd Wiggins, M.D., and William Nisbet, M.D.,

reviewing physicians; and (3) rejected the opinions of Bruce

Williams, M.D., treating physician.




8 - OPINION AND ORDER
I.   The ALJ did not err when she partially rejected Plaintiff’s
     testimony.

     Plaintiff alleges the ALJ erred when she partially rejected

Plaintiff’s testimony.

     In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:   The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.     Cotton, 799 F.2d 1403 (9th Cir.

1986), aff'd in Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.

1991).   The claimant, however, need not produce objective medical

evidence of the actual symptoms or their severity.      Smolen, 80

F.3d at 1284.

     If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.     Parra v. Astrue, 481 F.3d 742,

750 (9th Cir. 2007)(citing Lester v. Chater, 81 F.3d 821, 834 (9th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.     Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id. (quoting Lester, 81 F.3d at 834).

     Plaintiff testified at the hearing that on “a good day” he



9 - OPINION AND ORDER
has 16-to-20 stools and is in the bathroom for 45-to-60 minutes.

Tr. 56.   Plaintiff has accidents in which he cannot control his

bowel movements approximately four times per month.    Plaintiff

sleeps two or three hours per night because he has to wear a CPAP

and gets up three or four times to use the bathroom.    Plaintiff

stated “a couple of times a year” his condition will become so

bad that he will stay on the couch for “a week or two and [his]

girlfriend will come and bring [his] meals and . . . change

[him]” when he has an accident.    Tr. 47.   The “portion of [an]

average year [that he is] having these days where [he] can’t get

out of bed and [his] girlfriend is helping out” is three months

out of the year.    Tr. 51.   Plaintiff is unable to bend over or

reach for things frequently because it loosens his colon and then

he can have accidents and/or need to go to the bathroom

frequently.   Plaintiff’s hobbies are listening to music or

watching movies at home “where [he has] the bathroom right

there.”   Tr. 48.   Plaintiff can walk for fifteen minutes before

having to take a break, can stand for 40 minutes, and can sit for

an unlimited time.    Plaintiff is employed dealing cards two or

three times per month for two or three hours per time.

Plaintiff, however, turns down opportunities to deal cards

approximately ten times per year because he is concerned about

having an accident.   Plaintiff wears Depends two or three times

per month “when [he is] having a bad week or so.”    Tr. 42.


10- OPINION AND ORDER
     The ALJ found Plaintiff’s “medically determinable

impairments could reasonably be expected to cause the alleged

symptoms,” but Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence and other evidence

in the record.”   Tr. 19.

     The ALJ noted Plaintiff’s symptoms wax and wane, but he has

a history of noncompliance with medication.    For example, the ALJ

noted Plaintiff requested a work release in December 2010 and

stated he had “not had any trouble with diarrhea or abdominal

pain for at least six months” and his bowel movements were

“normal.”    Tr. 632.   In July 2013 Plaintiff reported to Mark

Gonsky, D.O., treating osteopath, that he “stopped [taking]

medications on his own and felt like [his ulcerative colitis had]

resolved.”   Tr. 434.   Plaintiff informed Dr. Gonsky that he “had

been without problems for almost 1 year.”    Tr. 434.   Plaintiff,

however, was experiencing a “return of pain in abdomen and

diarrhea with bleeding.”    Tr. 434.   Dr. Gonsky started Plaintiff

on Pentasa to treat his ulcerative colitis.    In October 2013

Plaintiff reported to Dr. Gonsky that he had stopped Pentasa “and

has been doing well.”    Tr. 431.   Plaintiff was taking Lomotil for

diarrhea, but he was not taking any medication for his ulcerative

colitis.    On February 26, 2014, Plaintiff told Dr. Gonsky that he

still was not taking Pentasa and that he had “not been taking


11- OPINION AND ORDER
Lamotil on a regular basis.”   Tr. 428.   Plaintiff reported “in

the last several weeks he has started to have increased abdominal

pain, sudden urge to defecate, and occasional hematochezia.”

Tr. 428.   Dr. Gonsky advised Plaintiff to resume taking Pentasa.

     On April 1, 2014, Plaintiff told Sidney Henderson, M.D.,

treating physician, that he had “been in a[n ulcerative colitis]

flare for the last 2 years.”   Tr. 560.   Plaintiff stated he was

having “about 16 stools per day” and that “he stopped Remicade

three years [earlier] because he was doing well.”    Tr. 560.

Dr. Henderson noted this was a “not unexpected recurrence of

fairly severe symptoms of chronic ulcerative colitis in a patient

that almost needed a colectomy 4 years ago and then stopped his

maintenance therapy because he was doing well.”   Tr. 560.

Dr. Henderson recommended Plaintiff begin taking Humira and

emphasized the “importance of compliance and maintenance” of

medication.   Tr. 560.   On April 22, 2014, Plaintiff reported to

the emergency room (ER) with “bloody stools for the past 5 days.”

Tr. 476.   Plaintiff stated he was having 20 bowel movements per

day and “this last occurred 4 years ago and he was treated in the

hospital with steroids.”   Tr. 476.   Kevin Jones, M.D., started

Plaintiff on oral steroids and recommended he follow up with his

gastroenterologist.   At the end of his ER visit Plaintiff “felt

better and was using his computer.”   Tr. 485.

     Plaintiff began taking Humira on May 7, 2014.    On June 5,


12- OPINION AND ORDER
2014, he reported he was “doing much better than prior to Humira”

although he was still having 12 bowel movements per day.

Tr. 558.    On June 8, 2014, Plaintiff reported his “bowels have

been stable.”   Tr. 466.

     On October 21, 2014, Plaintiff reported to Jennifer Turk,

P.A., that he was having “17 diarrhea episodes daily.”     He

noted his pharmacist told him not to take Humira while he had a

chest cold, and, therefore, he had stopped taking Humira on

September 11, 2014.    Tr. 554.   P.A. Turk advised Plaintiff to

restart Humira.

     Beginning March 19, 2015, Plaintiff “improved on Humira

weekly . . . for two months.”     Tr. 547.   Plaintiff had “5-6 BM a

day[, but] less urgency and no more nocturnal stooling or

accidents.”   Tr. 547.   On June 24, 2015, Plaintiff continued to

take Humira and reported to Dr. Henderson that he had “6-8 stools

a day, occasional blood[, but] no nocturnal BM or significant

urgency.”   Tr. 544.   On October 26, 2015, Bruce Williams, M.D.,

treating physician, reported Plaintiff continued to take Humira,

“is much improved with this,” and “has 4 BMs daily.”     Tr. 1165.

     On May 25, 2016, Dr. Henderson noted Plaintiff “had improved

on Humira but remained symptomatic.”     Tr. 1174.   Plaintiff

advised Dr. Henderson that his insurance company had “denied his

Humira because he still had symptoms on it,” and he ran out of

Humira four weeks earlier.   Tr. 1174.   As a result, Plaintiff was


13- OPINION AND ORDER
having “diarrhea up to 8 times a day.”    Tr. 1174.   Dr. Henderson

advised Plaintiff to begin taking Humira again.      On August 9,

2016, Dr. Williams noted Plaintiff’s ulcerative colitis had

worsened since his Humira “was decreased to every other week” by

his insurance company.    Tr. 1156.

     On October 4, 2016, Laurel Hartwell, M.D., treating

physician, noted Plaintiff had been “[o]ut of humira for 3-4

months due to drug company denial [and that he] had been taking

[it] weekly with well-controlled symptoms.    Now back on since

5/2016, but only every other week and not weekly as before.”

Tr. 1051.   Dr. Hartwell noted Plaintiff had undergone “Anser

testing on 8/29/16 with serum levels of 2.3 and negative antibody

levels.”    Tr. 1051.   Dr. Hartwell reported Plaintiff did not have

any “Humira antibodies present,” and, therefore, “low serum

levels likely explain [Plaintiff’s] ongoing symptoms.”     Tr. 1050.

Dr. Hartwell stated the level of Humira that is adequate to

control Plaintiff’s symptoms “has been a moving target, but

clearly current levels not adequate.”    Tr. 1050.    Dr. Hartwell

noted Plaintiff “has in fact responded to Humira in the past and

[because he] does not have antibodies [present in his system], I

believe we should maximize Humira.”    Tr. 1050.   Dr. Hartwell

submitted a request to Plaintiff’s insurance to increase his

Humira dose to weekly rather than every other week and concluded:

            If humira denied by insurance or no response after
            2-3 months of weekly dosing, consider repeat

14- OPINION AND ORDER
            humira levels and antibodies, and then possible
            golimumab vs vedoluzimab. Benefit of vedoluzimab
            would be scheduled infusions given his history of
            spotty compliance.

Tr. 1050.

     On November 4, 2016, Dr. Henderson reported Plaintiff “is

improved back on [weekly] Humira but certainly not in clinical

remission.”   Tr. 1183.   Specifically, Plaintiff reported he was

having fifteen stools per day.   On December 27, 2016, Plaintiff

reported to Dr. Henderson that he was having “8-9 small urgent

stool [sic] per day, no accidents, rare blood, rare nocturnal

stool.”   Tr. 1186.   On February 13, 2017, Dr. Henderson noted

Plaintiff’s insurance company had approved him for weekly Humira,

and Plaintiff had been on it for approximately eight weeks.

Plaintiff was “definitely improved.   He is having 3-5 soft but

formed stools a day with rare diarrhea and no bleeding.   He has

no nocturnal BM and minimal urgency without accidents.”

Tr. 1188.   Dr. Henderson stated Plaintiff was “almost in clinical

remission.”   Tr. 1189.   On September 15, 2017, Plaintiff reported

to Dr. Hartwell that a month earlier he “had bad blood in the

stool for 3 days, [but it] went away on its own [and he] didn’t

call GI clinic.”   Tr. 1191.

     The ALJ concluded the overall medical evidence was

inconsistent with Plaintiff’s testimony at the November 2017

hearing that Humira was ineffective in controlling his symptoms,

that he has 16-to-20 stools per day, that he is in the bathroom

15- OPINION AND ORDER
for 45 to 60 minutes a day, that he has accidents in which he

cannot control his bowel movements approximately four times per

month, and that he has to get up three or four times a night to

use the bathroom.

      The Court finds on this record that the ALJ did not err when

she partially rejected Plaintiff’s testimony regarding the

intensity, persistence, and limiting effects of his symptoms

during the relevant period because the ALJ provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.

II.   Reviewing and Treating Physicians.

      As noted, Plaintiff contends the ALJ erred when she

partially rejected the opinions of Drs. Wiggins and Nisbet,

reviewing physicians, and rejected the opinions of Dr. Williams,

treating physician.

      A.   Drs. Wiggins and Nisbet

           Plaintiff contends the ALJ erred when she partially

rejected the opinions of Drs. Wiggins and Nesbit.

           A nonexamining physician is one who neither examines

nor treats the claimant.   Lester, 81 F.3d at 830.   When a

nonexamining physician's opinion contradicts an examining

physician's opinion and the ALJ gives greater weight to the

nonexamining physician's opinion, the ALJ must articulate his

reasons for doing so.   See, e.g., Morgan v. Comm'r of Soc. Sec.


16- OPINION AND ORDER
Admin, 169 F.3d 595, 600-01 (9th Cir. 1999).    A nonexamining

physician's opinion can constitute substantial evidence if it is

supported by other evidence in the record.     Id. at 600.

          On September 28, 2105, Dr. Nisbet reviewed Plaintiff’s

medical record to assess Plaintiff’s claim for DIB.    Dr. Nisbet

found Plaintiff had the RFC to lift 10 pounds; to climb ramps or

stairs, to balance, to kneel, to crouch, and to crawl frequently;

to lift 25 pounds and to stoop occasionally; to stand and/or to

walk for six hours in an eight-hour workday; and to sit for six

hours in an eight-hour work day.   In the portion of the DIB RFC

form that asked Dr. Nisbet to “[e]xplain postural limitations and

how and why the evidence supports your conclusions.    Cite

specific facts up on which your conclusions are based,” he noted

Plaintiff’s limitations were due to asthma and obesity.

Dr. Nisbet included an “additional explanation” for his

assessment of Plaintiff’s RFC:   “[Plaintiff] should have access

to restroom.”   Tr. 79.   On September 28, 2015, Dr. Nisbet

evaluated Plaintiff’s claim for SSI.    Dr. Nisbet assessed

Plaintiff with the same postural limitations as set out in the

DIB RFC form and noted those limitations were due to Plaintiff

“needing access to restroom d/t IBD.”    Tr. 94.

          On December 16, 2015, Dr. Wiggins reviewed Plaintiff’s

medical record for reconsideration of the Commissioner’s denial

of Plaintiff’s claims for SSI and DIB.   Dr. Wiggins found


17- OPINION AND ORDER
Plaintiff had the RFC to lift 10 pounds; to balance, to kneel, to

crouch, to crawl, and to climb ramps or stairs frequently; to

lift 25 pounds and to stoop occasionally; to stand and/or to walk

for six hours in an eight-hour workday; and to sit for six hours

in an eight-hour work day.   In the portion of the RFC form that

asked Dr. Wiggins to “[e]xplain postural limitations and how and

why the evidence supports your conclusions.   Cite specific facts

up on which your conclusions are based,” he noted Plaintiff’s

limitations were “d/t [due to] needing access to restroom d/t

IBD.”   Tr. 113, 129.

           The ALJ assigned “some weight” to the opinions of

Drs. Nesbit and Wiggins and limited Plaintiff to light-level

exertion with additional limitations that are generally more

restrictive than those assessed by Drs. Nesbit and Wiggins.    The

ALJ, however, did not include in her evaluation of Plaintiff’s

RFC a requirement that Plaintiff have ready access to a bathroom

nor did she include that requirement in her hypotheticals to the

VE.   Plaintiff alleges the ALJ erred when she failed to explain

the exclusion of the bathroom requirement in her assessment of

Plaintiff’s RFC.

           Defendant asserts the statements of Drs. Nesbit and

Wiggins that Plaintiff needs ready access to a bathroom are not

stand-alone limitations, but rather justifications for

Plaintiff’s other physical restrictions that the ALJ included in


18- OPINION AND ORDER
her assessment of Plaintiff’s RFC.   According to Defendant,

therefore, ready access to a bathroom is implicitly included in

the ALJ’s assessment of Plaintiff’s RFC.   The record, however,

does not support Defendant’s assertion.    Specifically, the ALJ

asked the VE a number of hypotheticals, but she never included

any requirement that the individual have ready access to a

restroom.   Although the VE found an individual with the

limitations set out by the ALJ in her hypotheticals could perform

the jobs of bench assembler, garment sorter, and small-parts

assembler, the VE also noted none of those jobs “allow for ready

access to a restroom.”   Tr. 62.   Nevertheless, the ALJ found

Plaintiff could perform each of those jobs.   Thus, the ALJ did

not appear to adopt implicitly the limitation that Plaintiff

required ready access to a restroom.   Moreover, the ALJ did not

provide any explanation as to why she failed to include the

access-to-restroom limitation in her evaluation of Plaintiff’s

RFC.

            On this record the Court concludes the ALJ erred when

she rejected those portions of the opinions of Drs. Nesbit and

Wiggins in which they found Plaintiff needs ready access to a

restroom because the ALJ did not provide legally sufficient

reasons supported by substantial evidence in the record for doing

so.




19- OPINION AND ORDER
     B.   Dr. Williams

          Plaintiff contends the ALJ erred when she gave “no

weight” to the July 2014 and November 2017 opinions of

Dr. Williams, treating physician.

          An ALJ may reject a treating physician's opinion when

it is inconsistent with the opinions of other treating or

examining physicians if the ALJ makes "findings setting forth

specific, legitimate reasons for doing so that are based on

substantial evidence in the record."   Thomas v. Barnhart, 278

F.3d 947, 957 (9th Cir. 2002).   When the medical opinion of an

examining or treating physician is uncontroverted, however, the

ALJ must give "clear and convincing reasons" for rejecting it.

Thomas, 278 F.3d at 957.   See also Lester v. Chater, 81 F.3d 821,

830-32 (9th Cir. 1996).

          1.   July 7, 2014, letter

               On July 7, 2014, Dr. Williams drafted a letter in

which he stated Plaintiff has

               severe ulcerative pancolitis which has been
               refractory to treatment. He is under the care of
               a gastroenterologist and has recently been changed
               to Humira to try to control his symptoms. He
               continues to have abdominal pain of variable
               severity on a daily basis and an average of about
               12 bowel movements daily. In addition he has had
               chronic depression mostly related to his illness
               and the physical and financial problems it causes.
               Between these two problems I do not think that he
               will be gainfully employable in the next year.
               Hopefully treatment will improve his situation
               gradually in the future but there is no indication


20- OPINION AND ORDER
                of that happening yet.     He has not been employed
                in over 4 years.

Tr. 444.   The ALJ did not give any weight to Dr. Williams’s

opinion on the ground that it was unsupported by the medical

record at the time.     As noted, in July 2013 Plaintiff reported to

Dr. Gonsky that he “stopped [taking] medications on his own and

felt like [his ulcerative colitis had] resolved.”     Tr. 434.

Plaintiff informed Dr. Gonsky that he “had been without problems

for almost 1 year.”     Tr. 434.   Plaintiff, however, was

experiencing a “return of pain in abdomen and diarrhea with

bleeding.”   Tr. 434.   Dr. Gonsky started Plaintiff on Pentasa to

treat his ulcerative colitis.      In October 2013 Plaintiff reported

to Dr. Gonsky that he had stopped taking Pentasa “and has been

doing well.”   Tr. 431.   Plaintiff was taking Lomotil for

diarrhea, but was not taking any medication for his ulcerative

colitis.   On February 26, 2014, Plaintiff told Dr. Gonsky he

still was not taking Pentasa and had “not been taking Lamotil on

a regular basis.”   Tr. 428.   Plaintiff reported “in the last

several weeks he has started to have increased abdominal pain,

sudden urge to defecate, and occasional hematochezia.”

Tr. 428.   Dr. Gonsky advised Plaintiff to resume taking Pentasa.

On April 1, 2014, Plaintiff told Dr. Henderson that he was

having “about 16 stools per day” and that “he stopped Remicade

three years [earlier] because he was doing well.”     Tr. 560.

Dr. Henderson recommended Plaintiff begin taking Humira again and

21- OPINION AND ORDER
emphasized the “importance of compliance and maintenance” of

medication.      Tr. 560.   Plaintiff began taking Humira on May 7,

2014, and on June 5, 2014, he reported he was “doing much better

than prior to Humira.”      Tr. 558.   On June 8, 2014, Plaintiff

reported his “bowels have been stable.”      Tr. 466.   The ALJ also

noted the record established Plaintiff’s symptoms improved

considerably when he consistently took Humira.      Finally, the ALJ

noted Dr. Williams’s July 2014 opinion was limited to a year, and

in it Dr. Williams suggested Plaintiff’s condition might improve.

                   On this record the Court concludes the ALJ did not

err when she did not give any weight to Dr. Williams’s July 2014

opinion because the ALJ provided clear and convincing reasons for

doing so based on substantial evidence in the record.

            2.     November 2017 Opinion

                   On November 10, 2017, Dr. Williams completed an

RFC Form in which he declined to opine on Plaintiff’s ability to

complete any physical tasks such as lifting, sitting, or

standing.   Dr. Williams, however, stated Plaintiff’s

“concentration would be impaired to such a degree that he

could not be expected to perform even simple work tasks” twenty

percent of an eight-hour work day and that Plaintiff would miss

two days of work per month.      Tr. 1225.   Dr. Williams explained

“due to diarrhea and abdominal pain work attendance would be

difficult,” and Plaintiff’s “bowel disease markedly limits his


22- OPINION AND ORDER
employability.”    Tr. 1225.

                  The ALJ did not give any weight to Dr. Williams’s

opinion on the grounds that it is inconsistent with the

medical record and with Dr. Williams’s notes.      Specifically,

when Plaintiff was consistently taking Humira once a week,

his condition improved.    For example, on November 4, 2016,

Dr. Henderson reported Plaintiff “is improved back on [weekly]

Humira but certainly not in clinical remission.”     Tr. 1183.     On

December 27, 2016, Plaintiff reported to Dr. Henderson that he

was having “8-9 small urgent stool [sic] per day, no accidents,

rare blood, rare nocturnal stool.”    Tr. 1186.    On February 13,

2017, Dr. Henderson reported Plaintiff was “definitely improved.

He is having 3-5 soft but formed stool a day with rate diarrhea

and no bleeding.    He has no nocturnal BM and minimal urgency

without accidents.”    Tr. 1188.   Dr. Henderson stated Plaintiff

was “almost in clinical remission.”    Tr. 1189.

On September 15, 2017, Plaintiff reported to Dr. Hartwell that a

month earlier he “had bad blood in the stool for 3 days, [but it]

went away on its own [and he] didn’t call GI clinic.”     Tr. 1191.

          On this record the Court concludes the ALJ did not err

when she did not give any weight to Dr. Williams’s opinions

because the ALJ provided clear and convincing reasons for doing

so based on substantial evidence in the record.




23- OPINION AND ORDER
                               REMAND

      The Court must determine whether to remand this matter for

further proceedings or to remand for calculation of benefits.

      The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.   Id. at 1179.    The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would

serve no useful purpose."   Smolen, 80 F.3d at 1292.

      The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."   Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).   The court should grant an immediate award

of benefits when

           (1) the ALJ has failed to provide legally
           sufficient reasons for rejecting such
           evidence, (2) there are no outstanding issues
           that must be resolved before a determination
           of disability can be made, and (3) it is
           clear from the record that the ALJ would be
           required to find the claimant disabled were
           such evidence credited.

Id.   The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits if

the case were remanded for further proceedings.     Id. at 1178 n.2.

      On this record the Court concludes further proceedings are

necessary because the ALJ failed to address the reviewing



24- OPINION AND ORDER
physicians’ opinions that Plaintiff must have ready access to the

bathroom or to include that limitation in either her assessment

of Plaintiff’s RFC or in her hypotheticals to the VE.   Thus, the

Court concludes a remand for further proceedings consistent with

this Opinion and Order is required to permit the ALJ to resolve

the ambiguities in her decision.



                           CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four of

28 U.S.C. § 405(g) for further proceedings consistent with this

Opinion and Order.

     IT IS SO ORDERED.

     DATED this 25th day of March, 2020.



                                   /s/ Anna J. Brown

                              ANNA J. BROWN
                              United States Senior District Judge




25- OPINION AND ORDER
